DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 13, & 14 recite the limitation “the axis” however this limitation lacks antecedent basis and additionally it is unclear if this is a longitudinal or radial axis. Amending the claim to recite –an— instead of “the” preceding the first use of the word “axis” in each claim would provide antecedent basis and amending all instances of “axis” to –radial axis—or –longitudinal axis—would positively affirm which axis is recited. 
Regarding claims 1, 2, 13, & 14 recite the limitation “the outer peripheral surface” however this limitation lacks antecedent basis. Amending the claim to replace “the” with –a— in all instances would overcome this rejection. 

Regarding claim 1, 2, 13, & 14 the limitation “in the cross-sectional view along the direction of the axis” and then later “in a cross-sectional view along the direction of the axis”. The first “the cross-sectional view” lacks antecedent basis and further it is unclear if these are the same cross-sectional views and it is additionally unclear what direction either is in the direction of, i.e. if one of the views is along the axis such that the axis extends into the view or if the axis extends across the view. To overcome this rejection antecedent basis must be provided for each separate view, it must be positively affirmed how many views there are and which view is which, and the orientation of the views with respect to the axis must be positively affirmed.
Regarding claims 2 & 14 the limitation “the first position” lacks antecedent basis. Amending the first instance of that phrase in each claim to read –a first position—would overcome this rejection. 
Regarding claims 2 & 14 both recite the limitation “the curve of the central recess portion is formed by an arc of a circle centered on the first position that deviates from the axis of the inner cylinder in the radial direction in a cross-sectional view along the axial direction of the inner cylinder” twice. It is unclear how the second instance of this limitation in each claim means. Removing the second instance of the limitation in each of claims 2 & 14 would overcome this rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leconte et al. (FR 2562967 A1, herein after referred to as Leconte) in view of Eichinger et al. (US 4129394 A, herein after referred to as Eichinger).
Regarding claim 1 Leconte teaches a bushing (FIG. 1: 1) comprising: an outer cylinder (FIG. 1: 6 & 6’), an inner cylinder (FIG. 1: 2) and an elastic body provided between the outer cylinder and the inner cylinder (FIG. 1: 3), wherein the outer cylinder has a cylindrical inner peripheral surface having constant radius formed concentrically with the axis of the inner cylinder or eccentrically with respect to the axis of the inner cylinder (FIG. 1 & 2: depicted), and has a central recess portion recessed from the inner peripheral surface in a radial direction orthogonal to the direction of the axis at a central portion along the direction of the axis (FIG. 1: depicted proximal to line II); the central recess portion is formed to have a curved shape or a combination of a curved shape and a straight shape in a cross-sectional view along the direction of the axis (FIG. 1 & 2: depicted), wherein a vertex of the central recess portion farthest from the axis of the inner cylinder is located on the curved shape (FIG. 1: depicted proximal to line II); the inner cylinder has a central convex portion that swells from the outer peripheral surface in a radial direction orthogonal to the direction of the axis at a position corresponding to the central recess portion of the central portion in the direction of the axis (FIG. 1: depicted); the central convex portion is formed to have a curved shape or a combination of a curved shape and a straight shape in a cross-sectional view along the direction of the axis (FIG. 1: depicted), however Leconte does not teach that the curve of the central recess portion is formed by an arc of a circle centered on the first position that 
Eichinger does teach that in the elastic body, in a cross-sectional view along the axial direction of the inner cylinder, a distance between a vertex of the central recess portion and a point at which a perpendicular line from the vertex of the central recess portion to an axis of the inner cylinder intersects the central convex portion is smaller than a distance between a point other than the vertex of the central recess portion and a point at which a straight line extending from the point other than the vertex of the central recess portion to an intersection point of the perpendicular line and the axis of the inner cylinder intersects the central convex portion (FIG. 1: depicted, particularly as a result of R and r). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the geometry taught by Eichinger with the bushing of Leconte because that geometry assists in ensuring that the shear stress does not exceed a permissible high limit value (column 1, lines 26-45).
Regarding claim 2 Leconte teaches a bushing (FIG. 1: 1) comprising: an outer cylinder (FIG. 1: 6 & 6’), an inner cylinder (FIG. 1: 2) and an elastic body provided between the outer cylinder and the inner cylinder (FIG. 1: 3), wherein the outer cylinder has a cylindrical inner peripheral surface having constant 
Eichinger does teach that the curve of the central recess portion is formed by an arc of a circle centered on the first position that deviates from the axis of the inner cylinder in the radial direction in a 
Regarding claim 3 Leconte as modified above teaches that a radius of the arc of the central convex portion is smaller than a radius of the arc of the central recess portion (Eichinger FIG. 1: R & r).
Regarding claims 4-6 Leconte as modified above teaches that the outer cylinder has a cylindrical outer peripheral surface with a constant radius at a position corresponding to the central recess 14portion (Leconte FIG. 2: depicted).
Regarding claims 7-9 Leconte as modified above teaches that the thickness of both ends of the outer cylinder is greater than the thickness of the central portion thereof (Echinger and Leconte, FIG. 1: depicted).
	Regarding claims 10-12 Leconte as modified above teaches that a maximum outer diameter of the central convex portion is larger than a minimum inner diameter of the inner peripheral surface of the outer cylinder (Echinger and Leconte, FIG. 1: depicted).
Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Georges et al. (FR 2614000 A1, herein after referred to as Georges) in view of Eichinger et al. (US 4129394 A, herein after referred to as Eichinger).

	vehicle suspension device (FIG. 1-3: depicted), comprising: an arm member (FIG. 3: 5) provided between a knuckle (FIG. 3: 7) for rotatably supporting a wheel (FIG. 1: depicted) and a vehicle body (FIG. 1: 4) for vertically displaceably positioning the wheel, and two bushings for swingably supporting the arm member with respect to the vehicle body and disposed apart from each other in the vehicle front-rear direction (FIG. 2: 14 & 15), wherein one bushing of the two bushings includes an outer cylinder fixed to one of the vehicle body or the arm member (FIG. 4: 24), an inner cylinder fixed to the other of the vehicle body or the arm member (FIG. 4: 20), and an elastic body provided between the outer cylinder and the inner cylinder (FIG. 4: 23); the outer cylinder has a cylindrical inner peripheral surface having a constant radius formed concentrically with the axis of the inner cylinder or eccentrically with respect to the axis of the inner cylinder, and has a central recess portion recessed from the inner peripheral surface in a radial direction orthogonal to the direction of the axis at a central portion in the direction of the axis (FIG. 2 & 4: depicted);  19in the cross-sectional view along the direction of the axis, the central recess portion is formed to have a curved shape or a combination of a curved shape and a 
	However Echinger does teach that in the elastic body, in a cross-sectional view along the axial direction of the inner cylinder, a distance between a vertex of the central recess portion and the vertex of the central convex portion is smaller than a distance between a point other than the vertex of the central recess portion and a point at which a straight line extending from a point other than the vertex of the central recess portion to the first position which is the center of the arc of the central recess 
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach bushings of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616